DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 07/01/2021, with respect to claim objections have been fully considered and are persuasive.  The objections are obviated by the claim amendments.  The objections of claim 1 have been withdrawn. 
Applicant’s arguments, see page 6, filed 07/01/2021, with respect to 35 U.S.C 112(a) rejections of claims 1-2, 7, 9-10, and 16 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejections of claims 1-2, 7, 9-10, and 16 have been obviated by the claim amendments.  The 35 U.S.C 112(a) rejections of claims 1-2, 7, 9-10, and 16 have been withdrawn. 
Applicant’s arguments, see page 6, filed 07/01/2021, with respect to 35 U.S.C 112(b) rejections of claims 1-2 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 1-2 have been obviated by the claim amendments.  The 35 U.S.C 112(b) rejections of claims 1-2 have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 07/01/2021, with respect to the rejection(s) of claim(s) 1-2, 7, 9-10, and 16 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  The previous 35 U.S.C 102 and 103 rejections are obviated by the claim amendment requiring the mechanical stop to be co-axial with an axis of rotation of the impeller/housing axis.  Therefore, the rejection has been 

Claim Objections
Claim 1 objected to because of the following informalities: 
 Line 17: “second position;” should be changed to “second position; and”.
Claim 7 objected to because of the following informalities:  
Line 7: “displacing the impeller including moving the impeller axial away” should be changed to “displacing the impeller by moving the impeller axially away” or “displacing the impeller includes moving the impeller axially away”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Dur, et al. (WO 2016/187057).
Regarding claim 1, Timms teaches (Figure 1 A, element 100A) a blood pump system (Page 6, line 20- Page 7, line 3) comprising: an implantable blood pump including: (Figure 1A, elements 131, 132, 151, and 152) a housing having an inlet and an outlet opposite the inlet (Page 6, line 20- Page 7, 3; Page 16, lines 20-28), (Figure 1A, elements 121, 122A, 123 – cavity surface, e.g. mechanical stop, and 124A – cavity surface, e.g. mechanical stop) the housing defining a mechanical stop (Page 19, lines 4-21) (Figure 1A, element 130A) an impeller suspended a distance away from the mechanical stop within the housing and being rotational around the housing axis (Page 10, lines 8-12; Page 16, lines 15-19); and (Figures 5-6; elements 130, 171, and 172) a motor for rotating the impeller (Page 26, line 26- Page 27, line 4); and (Figure 1A, element 190) a controller including a control circuit (Page 6, line 20- Page 7, line 3; Page 7, lines 20-24; Page 17, lines 12-15), the control circuit being in communication with the blood pump and being configured to detect a pressure across the pump when the pressure crosses a pressure threshold indicative of suction (Page 7, lines 4-24; Page 22, lines 8-16 – reduction in flow as a result of a decrease in the pumping effect, i.e. suction), and, in response to the pressure crossing the pressure threshold indicative of suction, the controller being configured to displace the impeller from a first position to a second position different than the first position using a vector control method (Page 7, lines 4-24; Page 8, lines 6-12; Page 22, lines 8-16); maintain the impeller in the second position when the pressure crosses the pressure threshold indicative of suction (Page 8, lines 6-12; Page 21, lines 20-27 – new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); reduce a speed of the impeller in the second position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller); displace the impeller from the second position to the first position when the pressure crosses the pressure threshold indicative of a lack of suction (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored).
However, Timms does not teach the limitation of instant claim 1 that is wherein the housing is defining a housing axis extending from the inlet to the outlet and the mechanical stop being co-axial with the housing axis.
On the other hand, Dur teaches (Figure 2, elements 202, 204, 206, and 208 of Dur) the housing defining a housing axis extending from the inlet to the outlet (Paragraph [0038] of Dur).  Dur also teaches (Figure 3, elements R – central axis, 309 – stop surface, e.g. mechanical stop) an implantable blood pump with a stop surface that is substantially in the form of a surface of revolution about the central axis R (paragraph [0064]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature of the housing defining a housing axis extending from the inlet to the outlet as Dur teaches such a feature. It would have also been obvious to one of ordinary skill in the art to look to Dur for teachings of a mechanical stop as Dur includes components that function as mechanical stops (see Figure 1A, elements 123 and 124A; page 19, lines 4-21 of 

Regarding claim 2, Timms as modified teaches (Figure 1A, element 100A) the blood pump system of Claim 1 (Page 6, line 20- Page 7, line 3), (Figure 1A, elements 110 and 120 – cavity, e.g. inner tube) wherein the housing includes an inlet cannula defining the inlet and an inner tube surrounded by the inlet cannula (Page 16, lines 15-19), (Figure 1A, elements 121, 122A, 123, and 124A) the inner tube defining a mechanical stop therein (Page 19, lines 4-21), (Figure 1A, elements 100A, 121, 122A, 123 – cavity surface, e.g. mechanical stop, 124A – cavity surface, e.g. mechanical stop, 151, and 152; Figure 14C; elements 21c, 151, and 152) and the second position is a distance away from the mechanical stop in a direction toward the outlet, the distance away being between 0.1 and 1.5mm from the mechanical stop (Page 19, lines 4-21; Page 31, line 16 - Page 32, line 7).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features of instant claim 2 as Timms teaches such features in a heart pump controller for controlling the flow of blood. Timms teaches a housing and cavity which are equivalent to the inlet cannula and inner tube described in instant claim 2 (Page 16, lines 15-19). Timms also teaches wherein the cavity contains cavity surfaces which can be interpreted as a mechanical stop (Page 19, lines 4-21). Timms also teaches wherein the second position is a distance away from a cavity surface in the direction of an outlet (Page 19, lines 4-21). Timms teaches that when the impeller moves to a second position, there is a clearance of 0.2 mm in regards to one surface of the cavity and a clearance of 0.8 mm in regards to the other (Page 31, line 16 - Page 32, line 7). Therefore, claim 2 is unpatentable over Timms and Dur, et al.

Regarding claim 7, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximal portion including an inlet cannula, a distal portion including an outlet, and an impeller therein (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), the method comprising: detecting when a pressure in the housing exceeds a pressure threshold (Page 7, lines 4-24); displacing the impeller axially in a distal direction from a primary position to a secondary position different than the primary position in response to the pressure exceeding the pressure threshold indicative of suction (Page 7, lines 4-24; Page 8, lines 6-12, 23-27; Page 22, lines 8-16 – reduction in flow as a result of a decrease in the pumping effect, i.e. suction); (Figure 1A, cavity surface, e.g. mechanical stop, and 124A – cavity surface, e.g. mechanical stop) displacing the impeller including moving the impeller axial away from a mechanical stop (Page 19, lines 4-21); (Figure 2, element 230) executing a maintenance control command to maintain the impeller in the secondary position (Page 8, lines 6-12; Page 21, lines 20-27 – new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); reducing a speed of the impeller relative to an initial speed when the impeller is in the secondary position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller); detecting a non-suction pressure condition of the blood pump (Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored); and displacing the impeller axially in a proximal direction from the secondary position to the primary position when the non-suction pressure condition is detected (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored).
However, Timms does not teach the limitation of instant claim 7 that is wherein the mechanical stop is co-axial with an axis of rotation of the impeller.
On the other hand, Dur teaches (Figure 3, elements R – central axis, 309 – stop surface, e.g. mechanical stop, 310 – rotor body (of the impeller)) an implantable blood pump with a stop surface that is substantially in the form of a surface of revolution about the central axis R (paragraph [0064]).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to Dur for teachings of a mechanical stop as Dur includes components that function as mechanical stops (see Figure 1A, elements 123 and 124A; page 19, lines 4-21 of Timms).  Both Timms and Dur teach Ventricular Assist Devices, such as implantable blood pumps that aid in the functions of hearts.  While Timms does teach structures that function as mechanical stops, the mechanical stops are not co-axial with the housing axis.  One of ordinary skill in the art would recognize that the stop surfaces of Dur’s apparatus serve as mechanical stops and they are in the form of a surface of revolution about the central axis R, which also serves as the axis of rotation for the impeller.  One of ordinary skill in the art would want the mechanical stops to be co-axial with the housing axis to limit the bulkiness of size of the implantable medical device.  Therefore, claim 7 is unpatentable over Timms and Dur, et al.

Regarding claims 9-10, Timms, in view of Dur, renders obvious the method of Claim 7, as indicated hereinabove.  Timms further teaches the limitations of instant claim 9, that is wherein (Figure 1A, elements 110 – housing, e.g. inner tube, 120 – cavity, e.g. inner tube, 121, 122A, 123, and 124A) the mechanical stop is defined by an inner tube (Page 16, lines 15-19; Page 19, lines 4-21), (Figure 1A, elements 110 and 120) the inner tube being surrounded by the inlet cannula (Page 16, lines 15-19).  Timms also teaches the limitation of instant claim 10, that is wherein the method is further comprising (Figure 1A, elements 100A, 122A; Figure 14C; elements 21c, 151, and 152) moving the impeller between 0.1 and 1.5mm away from the mechanical stop .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Nester, et al. (WO 2017/120453) and Dur, et al. (WO 2016/187057).
Regarding claim 16, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximate portion including a mechanical stop, a distal portion opposite the proximate portion, and an impeller therein (Page 10, line 26 - Page 11, line 10; Page 19, lines 4-21), the method comprising: reducing a speed of the impeller when the impeller is at the second position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller).
However, Timms does not teach the limitations of instant claim 16 that is the method comprising: detecting when the impeller is within a first predetermined distance from the mechanical stop indicative of a suction condition; the mechanical stop being co-axial with an axis of rotation of the impeller; and displacing the impeller axially in a distal direction from the first predetermined position to a safe position away from the mechanical stop; executing a maintenance control command to maintain the impeller within the second position; detecting a clearance of the suction condition of the blood pump; and displacing the impeller axially in a proximal direction from the second position to a non- suction position.
Nestler teaches the method comprising: detecting when the impeller is within a first predetermined distance from the mechanical stop indicative of a suction condition (paragraphs [0110]-[0112], [0121] – an increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction); and (Figure 1C-1D, elements 120, 140, and 150; Figure 3) displacing the impeller axially in a distal direction from the first predetermined position to a second position away from the mechanical stop (paragraph [0120]-[0121] of Nestler); executing a maintenance control command to maintain the impeller within the second position (Paragraphs [0110]-[0112] of Nestler); (Figure 3) detecting a clearance of the suction condition of the blood pump (paragraph [0120] and [0121] - An increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction. Once the pressure and flow are counteracted, there is an indication that the impeller is at the target position, i.e. clear of the suction condition, as seen in elements 300 and 310 of Figure 3); and (Figures 4A and 4B) displacing the impeller axially in a proximal direction from the second position to a non-suction position (Paragraphs [0120]-[0121] of Nestler).
Also, Dur teaches (Figure 3, elements R – central axis, 309 – stop surface, e.g. mechanical stop, 310 – rotor body (of the impeller)) an implantable blood pump with a stop surface that is substantially in the form of a surface of revolution about the central axis R (paragraph [0064]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to Dur for teachings of a mechanical stop as Dur includes components that function as mechanical stops (see Figure 1A, elements 123 and 124A; page 19, lines 4-21 of Timms).  Each of Timms, Nestler, and Dur teach Ventricular Assist Devices, such as implantable blood pumps that aid in the functions of hearts.  While Timms does teach structures that function as mechanical stops, the mechanical stops are not co-axial with the housing axis.  One of 
 Therefore, claim 16 is unpatentable over Timms, Nestler, et al, and Dur, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792